Title: [Diary entry: 6 October 1781]
From: Washington, George
To: 

6th. Before Morning the Trenches were in such forwardness as to cover the Men from the enemys fire. The work was executed with so much secresy & dispatch that the enemy were, I believe, totally ignorant of our labor till the light of the Morning discovered it to them. Our loss on this occasion was extremely inconsiderable, not more than one Officer (french) & about 20 Men killed & Wounded—the Officer & 15 of which were on our left from the Corps of the Marqs. de St. Simond, who was betrayed by a deserter from the Huzzars that went in & gave notice of his approaching his parrallel.